        Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 1 of 57




     NON-CONFIDENTIAL SETTLEMENT AGREEMENT AND LIMITED RELEASE

        This October 3, 2019 NON-CONFIDENTIAL SETTLEMENT AGREEMENT AND
LIMITED RELEASE (the “Agreement”) is made and entered into between Plaintiffs Michael
Lantino, Joanne Cabello (“Plaintiffs”) and any of the 40 individuals who have filed Consent
Forms to opt-in to this action and execute this Agreement below (collectively the “Settling
Plaintiffs”) and The Gym at Greenwich, LLC, The Gym at Port Chester Inc., The Gym at Union
Square, LLC, Seth Hirschel, Stefan Malter and Barnet Liberman (“Defendants”) (collectively the
“Parties”).

        WHEREAS, on December 27, 2018, Plaintiffs filed a lawsuit in the U.S. District Court
for the Southern District of New York, Index No. 1:18-cv-12247, that asserts Defendants (i)
failed to pay them overtime premium pay, violating the Fair Labor Standards Act (“FSLA”) and
New York Labor Law (“Labor Law”), (ii) failed to pay them their regular wages, violating the
FLSA and Labor Law, (iii) failed to timely pay them their wages, violating the FLSA and Labor
Law, (iv) failed to provide them with the Notice and Acknowledgement of Payrate and Payday
under N.Y. Lab. Law § 195.1, and (v) failed to provide them with the wage statements required
under N.Y. Lab. Law § 195.3 (the “Action”); and

       WHEREAS, Defendants deny the allegations and claims that Plaintiffs assert in the
Action and specifically deny that their conduct was in any way illegal, wrongful or improper;
and

       WHEREAS, no class action has been certified under Fed. R. Civ. P. 23(a) and (b) and no
attorney representing Defendant Clay LLC has filed a Notice of Appearance or otherwise
appeared in the Action; and

       WHEREAS, The Goldring Firm represents the Settling Plaintiffs (“Plaintiffs’ Counsel”)
and Lipsky Lowe LLP represents the Defendants (“Defense Counsel”); and

       WHEREAS, the Parties now wish to amicably resolve the Action.

      NOW, THEREFORE, in considering the promises and covenants contained in this
Agreement, the Parties hereby agree as follows:

        1.     Dismissal of the Action. Plaintiffs agree to dismiss the Action with prejudice.
Plaintiffs agree, in that regard, to take all actions necessary to accomplish the dismissal with
prejudice of the Action, including filing a motion with the Court seeking its approval of the
Agreement under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

       2.     Fully-Executed Agreement & Effective Date.

              a.     Within 5 calendar days of receiving from Plaintiffs the executed
Agreement, Defendants shall provide Plaintiffs the fully-executed Agreement. When providing
the executed Agreement, the Settling Plaintiffs shall each provide Defendants with their IRS
Form W-4 and Plaintiff’s Counsel shall provide their IRS Form W-9.
         Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 2 of 57




              b.       This Agreement shall become effective and enforceable once the Parties
have executed it and the Court enters its order approving it (the “Effective Date”).

        3.    Limited Release of Claims. The Settling Plaintiffs, for the consideration set forth
in this Agreement, which they acknowledge is adequate and satisfactory to them, hereby commit
as follows.

        Plaintiffs hereby IRREVOCABLY AND UNCONDITIONALLY RELEASE, WAIVE
AND FOREVER DISCHARGE Defendants from any and all complaints, charges, causes of
action, agreements, promises, liabilities, claims, demands, rights and entitlements of any kind
whatsoever, in law or equity, whether known or unknown, asserted or un-asserted, fixed or
contingent, apparent or concealed, which Plaintiffs, their heirs, executors, administrators,
successors or assigns ever had, now have or hereafter can, shall or may have for, upon, or by
reason of any matter, cause or thing whatsoever existing, arising or occurring at any time on or
prior to the date they execute this Agreement which would be actionable under the FLSA and/or
Labor Law. The released claims, under this paragraph, include all types of relief available for the
above referenced theories of relief, including any claims for unpaid wages, minimum wage,
unpaid overtime, compensatory damages, restitution, losses, penalties, fines, liens, attorneys’
fees, costs, expenses, debts, interest, injunctive or declaratory relief, chargebacks, liquidated
damages or similar relief (the “Released Claims”).

        4.     Settlement Payment. In consideration for the limited release in Paragraph 3 and
the other promises made in this Agreement, Defendants will pay Settling Plaintiffs and Plaintiffs’
Counsel the total, gross amount of $300,000.00 (the “Settlement Payment”) as follows:

                a.     Of the $300,000.00, $200,000 shall be issued to the Settling Plaintiffs,
each of whom will receive a share of this settlement fund according to a formula that takes into
account the amount of each Settling Plaintiff’s claim of unpaid wages $100,00.00 shall be issued
to Plaintiffs’ Counsel, representing the total amount in attorneys’ fees and expenses Plaintiffs’
Counsel is to be paid under this Agreement and in this Action.

                b.      When counter-executing the Agreement, Defendants shall wire $50,000.00
to Defense Counsel’s IOLTA account. Within 10 days of the Court entering its Order approving
this Agreement or 10 days of the Effective Date, whichever occurs last, Defense Counsel shall
wire that initial $50,000.00 (less applicable withholdings for the parts of the payment the require
withholdings in accordance with Schedule B) payment to Plaintiffs Counsel’s IOLTA account.
On the same day of the wire transfer, Defense counsel shall email Plaintiffs’ counsel the
withholding statements.

              c.      On the 1st day of each month following the initial $50,000 wire,
Defendants shall wire to Plaintiffs’ counsel a monthly sum of $8,695.65 (less applicable
withholdings for the parts of the payment that require withholdings in accordance with Schedule
B) for 23 months. If the 1st day of the month following the initial $50,000 payment falls within
30 days of the $50,000 payment, then the 1st monthly payment will be due on the 1st of the
following month (i.e., if the $50,000 payment is wired on October 14, 2019, the 1st monthly
payment will be due on December 1, 2019). Defendants shall email Plaintiffs’ counsel all of the



                                            -2-
         Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 3 of 57




applicable withholding statements on the same day of the wire transfer. On the 1st day of the
month following the 23rd monthly payment, Defendants shall wire to Plaintiffs’ counsel $50,000
(less applicable withholdings for the parts of the payment that require withholdings in
accordance with Schedule B). All payments under this Paragraph shall be wired to Plaintiffs
Counsel’s IOLTA account. If the 1st of the month falls on a weekend or a Court-recognized
holiday, the payment will be due on the next business day. Defendants shall email Plaintiffs’
counsel all of the applicable withholding statements on the same day of the wire transfer.

               d.     The Settlement Payment will be distributed to Plaintiffs and Plaintiffs’
Counsel in accordance with Schedule B. Defendants shall withhold payroll taxes from the
amount of the settlement fund ($164,771.46) designated as unpaid wages. Defendants shall
email a withholding statement for each applicable Settling Plaintiff to Plaintiffs’ Counsel on the
same day that they wire each payment. Defendants shall issue each Settling Plaintiff a W-2 for
each calendar year in which the Settling Plaintiff receives payment from the settling fund
designated as unpaid wages.

               e.     Defendants shall have the right to accelerate the payment schedule without
any penalty.

              f.       Plaintiffs shall be issued an IRS Form 1099 for Plaintiffs’ Counsels’ Fees.
Each Settling Plaintiff shall also be issued IRS 1099 Forms for the amounts of the settlement
fund designated for their claimed damages arising out of the Wage Theft Prevention Act and
liquidated damages. Plaintiffs shall indemnify Defendants and hold them harmless from and
against any and all losses, costs, damages or expenses, including attorneys’ fees, interest,
assessments, withholding and penalties, arising out of any dispute over the tax treatment of such
1099 payments.

       5.      Default and Consent Judgment.

                a.     Defendants will be in default under the Agreement (“Default”) if (i) they
fail to make in full any of the Settlement Payments in Paragraph 4 in accordance with the terms
of this Agreement or fail to timely provide the withholdings statement and (ii) Defendants have
still failed to make any of the required Settlement Payments or provide the withholdings
statement within 5 business days of Plaintiffs sending Defendants a Notice of Default (via email
is to Defendants’ Counsel is sufficient). Plaintiffs are, however, required to send the Notice of
Default only for two untimely payments for every twelve payments made under Paragraph 4. If
Defendants have three untimely payments within the first or second twelve payments, Plaintiffs
need not send a Notice of Default, Defendants will be considered in Default, and Plaintiffs may
proceed with the Consent Judgment process described below in Paragraph 5.c.

               b.      If Defendants are in Default, then Defendants agree to the jurisdiction of
the Court entering the Consent Judgment, as set forth in Paragraph 5.b.

               c.     Upon counter-executing this Agreement, Defendants shall provide to
Plaintiffs an executed Consent Judgment in the amount of $1,000,000.00 in the form attached
hereto as Exhibit A. Plaintiffs’ Counsel may enter the Consent Judgment, without further notice,



                                            -3-
         Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 4 of 57




against Defendants if they are in Default (as defined in Paragraph 5.a.). Plaintiffs’ Counsel shall
hold the Consent Judgment in escrow and will destroy it if and when Defendants fulfill their
obligations under Paragraph 4.

        6.      No Pending Claims or Charges. Settling Plaintiffs represent and warrant that,
besides the Action, they have no FLSA or New York or Connecticut Labor Law claim, charge or
complaint against Defendants arising out of or relating to his or her employment with Defendants
or his separation from Defendants before any federal, state or local court or agency. To the extent
Plaintiffs have filed a charge relating to FLSA or Labor Law claims with any federal, state or
local court or agency, besides the Action, they will do everything in their ability to withdraw that
claim or charge with prejudice prior to signing this Agreement and provide proof of this when
providing the executed Agreement.

        7.     No other Plaintiffs. Plaintiffs’ Counsel represents that exclusive of the Settling
Plaintiffs she does not represent any individual who is contemplating filing a lawsuit or
administrative charge against Defendants, nor does Counsel represent any individual who has
signed a Consent to Sue form against Defendants that was never filed in Court.

       8.      Court Approval and Non-Confidentiality of the Agreement.

               a.      The Agreement’s validity and enforceability is subject to the Court’s
approval. Accordingly, if for any reason the Court does not approve this Agreement, this
Agreement shall be null and void and the Parties will return to the status quo ante prior to
entering into this Agreement with respect to the Action, as if the Parties had never entered into
this Agreement. In such event, the Agreement and all negotiations shall be without prejudice to
the rights of any and all Parties to this Agreement, and any evidence relating to the Agreement
and all negotiations shall not be admissible or discoverable in the Action or otherwise. If the
Court refuses to approve the Agreement, the Parties agree to work in good faith to resolve any
issues the Court raises with the Agreement.

                b.   The Parties understand and acknowledge that this Agreement will be
publicly filed on PACER and its terms are therefore not confidential.

        9.      No Admission. Nothing contained in this Agreement, nor its consummation, nor
any payments made under it, may be construed or deemed an admission of liability, culpability,
negligence, or wrongdoing on the part of Defendants. Defendants specifically deny any liability
and retain any and all defenses to the claims and any other claims arising under or related to any
of the allegations in the Action if the Court does not approve the Agreement in its entirety.

       10.    Drafting. Each Party acknowledges that they have cooperated fully in drafting and
preparing this Agreement, and hence no rule of construction may be used to construe this
Agreement against any Party by virtue of that Party’s role in drafting this Agreement.

     11.     Modification. This Agreement may not be changed orally, and no modification,
amendment or waiver of any provision contained in this Agreement, or any future representation,




                                            -4-
         Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 5 of 57




promise or condition in connection with the subject matter of this Agreement, shall be binding
upon any party hereto unless made in writing and signed by all Parties.

        12.    Integrated Document. This Agreement contains the entire agreement and
complete settlement by and among the Parties and supersedes any and all previous agreements of
any kind whatsoever between them, whether written or oral, regarding the claims being released
in this Agreement. All prior and contemporaneous discussions and negotiations have been and
are merged and integrated into, and are superseded by, this Agreement. This is an integrated
document.

        13.    Severability. The provisions of this Agreement are severable, and if any part of it
is found to be unlawful or unenforceable, the other provisions of this Agreement shall remain
fully valid and enforceable to the maximum extent consistent with applicable law, except that if
Paragraph 3 is invalidated, this Agreement shall be null and void.

        14.     Governing Law and Prevailing Party. This Agreement is made and entered into,
and shall be subject to, governed by, and interpreted in accordance with the laws of State of New
York and shall be fully enforceable in the state or federal courts of that state, without regard to
conflicts of law principles. The Parties also consent to the service of process, pleadings, notices
or other papers by any method of service approved by the state and/or federal courts in New
York. The prevailing party in seeking to enforce the terms of this Agreement, including post-
judgment discovery, shall be entitled to its reasonable attorneys’ fees and expenses.

        15.    Non-assignment. Neither this Agreement nor any portion hereof is assignable.
The Parties represent, warrant and covenant that they have not previously assigned or
transferred, or purported to assign or transfer, to any individual or entity, any of the rights,
claims, demands or causes of action being released herein, and agree that no such assignment or
transfer may occur without a written consent executed by the Parties, and any attempt to do so
shall be void.

       16.     Notices. Any notices or documents that are contemplated under this Agreement
should be directed to the Parties’ respective counsel:

Orit Goldring                                 Douglas Lipsky
THE GOLDRING FIRM                             LIPSKY LOWE LLP
845 Third Avenue, 6th Floor                   420 Lexington Avenue, Suite 1830
New York, New York 10022                      New York, New York 10170
Tel: 212.844.9308                             Tel: 212.392.4772
ogolddring@goldringfirm.com                   doug@lipskylowe.com
Plaintiffs’ Counsel                           Defendants’ Counsel

        17.    Authority and Capacity to Bind. By signing this Agreement, each party represents
that they are competent to do so, have the authority to be bound under this Agreement, and
intend to be bound by its terms.




                                            -5-
        Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 6 of 57




        18.    Copies and Facsimile Signatures. This Agreement may be executed in
counterparts, and each counterpart, when executed, shall have the same effect as a signed
original. Counterparts transmitted by email or fax may be used in lieu of the originals for any
purpose.

       19.    Reservation of Jurisdiction. Notwithstanding the dismissal of this Action and, the
Court shall retain jurisdiction for purposes of interpreting and enforcing the terms of this
Agreement, and for entering the Consent Judgment set forth in paragraph 5 above.




                          [AGREEMENT CONTINUES ON NEXT PAGE]




                                           -6-
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 7 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 8 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 9 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 10 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 11 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 12 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 13 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 14 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 15 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 16 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 17 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 18 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 19 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 20 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 21 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 22 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 23 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 24 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 25 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 26 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 27 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 28 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 29 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 30 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 31 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 32 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 33 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 34 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 35 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 36 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 37 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 38 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 39 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 40 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 41 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 42 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 43 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 44 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 45 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 46 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 47 of 57
       Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 48 of 57




_______________________________________
Seth Hirschel (In his Individual Capacity)

Dated: ______________, 2019

_______________________________________
Stefan Malter (In his Individual Capacity)

Dated: ______________, 2019

_______________________________________
Barnet Liberman (In his Individual Capacity)

Dated: ______________, 2019

THE GYM AT GREENWICH, LLC, THE GYM AT PORT CHESTER INC., THE GYM AT
UNION SQUARE, LLC

________________________________
By: Seth Hirschel
Dated: _____________, 2019




                                       -10-
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 49 of 57




                          EXHIBIT A
         Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 50 of 57




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
MICHAEL LANTINO, JOANNE
CABELLO on behalf of themselves and all
others similarly situated,                   No.: 1:18-cv-12247 (SDA)

               Plaintiffs,

v.

CLAY LLC, THE GYM AT GREENWICH,
LLC, THE GYM AT PORT CHESTER
INC., THE GYM AT UNION SQUARE,
LLC, SETH HIRSCHEL, STEFAN
MALTER, and BARNET LIBERMAN,

               Defendants.


                                    CONSENT JUDGMENT

         WHEREAS, Plaintiffs Michael Lantino and Joanne Cabello (“Plaintiffs”) filed the
 December 27, 2018 Complaint against Clay LLC, The Gym at Greenwich, LLC, The Gym at
 Port Chester Inc., The Gym at Union Square, LLC, Seth Hirschel, Stefan Malter and Barnet
 Liberman (“Defendants”) (the “Complaint”), which seeks damages against Defendants alleging
 Defendants (i) failed to pay them overtime premium pay, violating the Fair Labor Standards Act
 and New York Labor Law, (ii) failed to pay them their regular wages, violating the FLSA and
 Labor Law, (iii) failed to timely pay them their wages, violating the FLSA and Labor Law, (iv)
 failed to provide him with the Notice and Acknowledgement of Payrate and Payday under N.Y.
 Lab. Law § 195.1, and (v) failed to provide him with the wage statements required under N.Y.
 Lab. Law § 195.3.

         WHEREAS, Plaintiffs and Defendants (collectively “Parties”) agreed to resolve their
 claims after settlement negotiations and a Court-facilitated settlement conference and entered
 into a Settlement Agreement on October 3__, 2019 (the “Agreement”);

        WHEREAS, the Parties agreed in the Agreement that Defendants shall make 25
 payments to Plaintiffs and The Goldring Firm (“Plaintiffs’ Counsel”), totaling $300,000.00 (the
 “Settlement Payment”);

        WHEREAS, the Parties agreed to Defendants entering into this Consent Judgment to
 provide relief to Plaintiffs for breaching the terms of the Agreement;

       WHEREAS, Defendants have failed after written notice to comply with the terms of the
 Agreement and are in “Default” under the Agreement;
        Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 51 of 57




       WHEREAS, Defendants have consented to entry of this Consent Judgment without trial
or adjudication of any issue of fact or law and to waive any appeal if the Consent Judgment is
entered as submitted by the Parties;

      WHEREAS, Plaintiffs’ intent in effecting this settlement is to remediate harms resulted
from Defendants’ unlawful conduct, as alleged in the Complaint, and Defendants breaching the
Agreement;

      NOW THEREFORE, without trial or adjudication of issue of fact or law, and upon
Defendants’ consent, the Court finds that there is good and sufficient cause to enter this Consent
Judgment, and that it is therefore ORDERED, ADJUDGED, AND DECREED:

        1.     JURISDICTION. This Court has jurisdiction over this subject matter of this
action under 28 U.S.C. §§ 1331, 1337, and 1343, and supplemental jurisdiction over Plaintiff’s
state law claims under 28 U.S.C. §§ 1332 and 1367. The Complaint states a claim upon which
relief may be granted against Defendants.

       2.      FINANCIAL TERMS.

                a.    To date, Defendants have paid $____________________ of the
Settlement Payment. Defendants and their affiliated entities accordingly shall pay to Plaintiffs
and Plaintiffs’ Counsel the total sum of $____________________, which is $1,000,000.00 less
any and all payments Defendants already made to Plaintiffs and their counsel under the
Agreement. Defendants shall make payment no later than 7 calendar days after the Effective
Date of this Consent Judgment.

               b.       Defendants shall be jointly and severally liable to pay the payment set
forth in Paragraph 2.a.

       3.      OTHER TERMS.

               a.     This Court retains jurisdiction for the duration of this Consent Judgment to
enforce its terms. The Parties may jointly seek to modify the terms of this Consent Judgment,
subject to the approval of this Court. This Consent Judgment may be modified only by Court
order.

               b.     The Effective Date of this Consent Judgment shall be the date on which
the Court enters the Consent Judgment.

              c.      This Consent Judgment shall remain in full force and effect until
Defendants complete their obligations under the Consent Judgment, at which time the Consent
Judgment shall expire.




                                            -2-
       Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 52 of 57




AGREED TO AS TO FORM AND CONTENT:

                                   THE GYM AT GREENWICH, LLC, THE
                                   GYM AT PORT CHESTER INC., THE
                                   GYM AT UNION SQUARE, LLC

Date: ____________________
      September __, 2019           By: _________________________________
                                      Seth Hirschel

Date: ____________________
      September___, 2019           By: _________________________________
                                      Seth Hirschell (Individually)
Date: ____________________
      September___, 2019           By: _________________________________
                                      Stefan Malter (Individually)

Date: ____________________
      September___, 2019           By: _________________________________
                                      Barnett Liberman (Individually)



SO ORDERED:

Dated: New York, New York

      __________________

                             __________________________________________
                             The Honorable Steward D. Aaron, U.S.M.J




                                  -3-
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 53 of 57
Case 1:18-cv-12247-SDA Document 92 Filed 11/05/19 Page 54 of 57




                          EXHIBIT B




                           -4-
 Case1:18-cv-12247-SDA
Case  1:18-cv-12247-SDA Document
                         Document90-1
                                  92 Filed
                                      Filed11/05/19
                                            10/03/19 Page
                                                      Page55
                                                           14ofof57
                                                                  16
 Case1:18-cv-12247-SDA
Case  1:18-cv-12247-SDA Document
                         Document90-1
                                  92 Filed
                                      Filed11/05/19
                                            10/03/19 Page
                                                      Page56
                                                           15ofof57
                                                                  16
 Case1:18-cv-12247-SDA
Case  1:18-cv-12247-SDA Document
                         Document90-1
                                  92 Filed
                                      Filed11/05/19
                                            10/03/19 Page
                                                      Page57
                                                           16ofof57
                                                                  16
